                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK



                                               X
                                                :   Case No.: 1:20-cv-02378-KAM-CLP
   FANTASIA DISTRIBUTION, INC.,                :
                                                :
                         Plaintiff,             :
                                                :
           -against-                            :
                                                :
   MYLE VAPE, INC., et al.,                    :
                                                :
                         Defendants.            :
                                                :
                                               X

                               CORPORATE DISCLOSURE STATEMENT

TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:

Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel for Defendant/
Counterclaimant certifies that Romeo Vapors, Inc. has no parent corporations and that no publicly held
corporation owns 10% or more of Romeo Vapors, Inc.



                                                       Respectfully submitted,
Irvine, CA
Dated: November 20, 2020                               /s/ Alexander Chen
                                                       Alexander Chen
                                                       INHOUSE CO.
                                                       7700 Irvine Center Drive Suite
                                                       800
                                                       Irvine, CA 92618
                                                       Tel: 949/250-1555 Fax:
                                                       714/882-7770
                                                       alexc@inhouseco.com

                                                       Pro Hac Vice Counsel for
                                                       Defendants/Counterclaimants,
                                                       Romeo Vapors, Inc.
                              CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on November 20, 2020, he caused a true
and accurate copy of the annexed CORPORATE DISCLOSURE STATEMENT to be
served via Electronic ECF filing, on all counsel of record who are deemed to have
consented to such service under the Court’s local rules.

November 20, 2020
Irvine, CA


                                                        /s/ Alexander Chen
                                                        Alexander Chen
                                                        7700 Irvine Center Drive
                                                        Suite 800
                                                        Irvine, CA 92618
                                                        Tel: 949/250-1555
                                                        alexc@inhouseco.com

                                                       Pro Hac Vice Counsel for
                                                       Defendant/sCounterclaimants
                                                       Romeo Vapors, Inc.
